department of the treasury internal_revenue_service washington d c oct tax_exempt_and_government_entities_division uics legend company a company b company e plan x province c country d ladies and gentlemen this is in response to the letter as supplemented by correspondence dated you request a series of letter rulings under sec_401 sec_401 sec_401 sec_402 sec_404 sec_415 sec_4972 and sec_4979 of the internal_revenue_code the following facts and representations support your ruling_request in which and company e sponsors plan x a profit-sharing_plan with a cash or deferred feature described in code sec_401 it is represented that plan x is qualified under code sec_401 company e has converted one or more group annuity_contracts held in plan x to a group_annuity_contract issued by company a which contains an mve feature described below plan x currently invests in the annuity_contract with company a which contains the mve feature company a is a united_states subsidiary of company b a multinational insurance and financial services company company a has its principal offices in province c country d company a markets group annuity_contracts to employee benefit plans that are primarily participant-directed code sec_401 plans the group annuity_contracts page typically provide specific investment alternatives that the plan_sponsor has selected from the range of investment alternatives made available by company a company a’s investment alternatives are generally held in separate_accounts or sub-accounts established by company a and include equity funds fixed income funds and money market accounts company a uses sales agents to market its group annuity_contracts and its sales agents are generally paid commissions that are a percentage of the value of the group_annuity_contract a plan may choose to pay its commissions in full or it may choose to amortize any commission over the life of a contract if a plan chooses to amortize any commission owed company a its base asset charge is increased in order for company a to recover from the plan the commissions that company a has advanced to its sales agents company a’s group annuity_contracts include a discontinuance charge for early termination whenever commissions have been amortized over the life of a contract typically a termination prior to the end of the seventh contract_year is considered an early termination discontinuance charges enable company a to recover the commissions which it has advanced to qualified_plans on occasion a plan will shift an annuity_contract or contracts held with another company to company a in order to facilitate its ability to generate additional business ie to increase the willingness of plan sponsors to purchase its group annuity_contracts company a proposes to offer to gross up a plan’s individual accounts by the amounts which a previous contract vendor deducts as a contract discontinuance charge company a refers to this practice as a ‘gross-up or as a market_value equalizer hereinafter mve in cases where company a has provided an mve to a plan that has converted group annuity_contracts held with another company to group annuity_contracts held with company a the plan remains obligated to repay the mve in full your authorized representative asserts that the mve represents the transfer to a new vendor company a of an obligation owed an old vendor your authorized representative gives as an example a discontinuance change_of which is not assessed at the time vendors change but which company a recaptures by amortizing the one percent cost of the mve over the early-termination period applicable under the new contract issued by company a if a plan terminates its contract with company a before the end of the contract’s early termination period company a’s discontinuance charge will include an amount to recover any outstanding mve page oe company a’s mve recapture feature insures that plans that convert annuity_contracts purchased from other companies to company a’s annuity_contracts will fully repay the mve to company a either through ongoing-plan amortization changes or through discontinuance charges an mve constitutes the entire amount of an early discontinuance charge that is paid either by a plan or occasionally by company a to a prior service provider in short an mve is a new fee imposed by company a that is triggered by the payment of a discontinuance charge to a prior vendor in effect an mve is a separate fee that replaces a discontinuance fee thus in summary an mve is a fee imposed by company a in addition to the early discontinuance charge that company a imposes on all plans that defer the payment of sales charges owed to company a in addition to the mve-related charges company a will also amortize any company a sales charges that have been deferred by increasing the annual asset charge over a period set in a contract-generally seven years in turn there would be an early discontinuance charge for the deferred sales charges if a plan discontinues company a’s services prior to the completion of the seven year period which sales charge declines over the seven year period if the plan which incurs an obligation to repay an mve is a defined_contribution_plan the mve is allocated pro_rata or proportionally to the accounts of all affected plan participants based on the above you through your authorized representative request the following letter rulings that the mve described above paid_by company a to the accounts of affected plan participants will not constitute a contribution or other payment subject_to the provisions of either code sec_404 or code sec_4972 will not adversely affect the qualified status of a plan pursuant to either code sec_401 or code sec_415 will not when made to a plan result in taxable_income to affected plan participants or their beneficiaries will not constitute a plan contribution for purposes of code sec_401 page will not constitute a plan contribution for purposes of code sec_401 will not constitute a plan contribution for purposes of code sec_402 will not constitute a plan contribution for purposes of code sec_4979 with respect to your ruling requests code sec_401 generally provides that the contributions or benefits provided under a qualified_retirement_plan may not discriminate in favor of highly compensated employees code sec_401 contains participation and nondiscrimination standards applicable to elective contributions made to qualified cash or deferred arrangements codas an elective contribution is generally an employer_contribution made to a coda that was subject_to a cash or deferred election of a plan participant code sec_401 contains nondiscrimination tests for matching_contributions and certain employee contributions a matching_contribution generally is any employer_contribution to a defined_contribution_plan on account of an employee contribution to such plan any employer_contribution to a defined_contribution_plan on account of an elective_deferral and any forfeiture allocated on the basis of employee matching or elective contributions an employee contribution means generally any mandatory or voluntary contribution to the plan that is treated at the time of the contribution as an after- tax employee contribution code sec_402 limits the dollar amount of elective_deferrals for any individual in a taxable_year an elective_deferral includes an employer_contribution under a coda to the extent that it is not includible in gross_income for a year under codes sec_402 code sec_404 provides that if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation then such contributions or compensation shall not be deductible under this chapter but if they would otherwise be deductible they shall be deductible under this section however subject_to the limitations contained therein code sec_415 provides in part that a_trust which is part of a pension profit-sharing or stock_bonus_plan shall not constitute a qualified_trust under sec_401 if a in the case of a defined_benefit_plan the plan provides for the payment of benefits with respect to a participant which exceeds the limitations of subsection b or b in the case of defined_contribution_plan contributions and other additions under the page plan with respect to any participant for any taxable_year exceed the limitations of subsection c sec_1 b of the income_tax regulations provides that the term annual_additions includes employer contributions which are made under the plan sec_1 b further provides that the commissioner may in an appropriate case considering all of the facts and circumstances treat transactions between the plan and the employer or certain allocations to participants' accounts as giving rise to annual_additions code sec_4972 imposes on an employer an excise_tax on nondeductible_contributions to a qualified_plan sec_4972 defines nondeductible_contributions as the excess if any of the amount contributed for the taxable_year by the employer to or under such plan over the amount allowable as a deduction under sec_404 for such contributions determined without regard to subsection e thereof and the amount determined under subsection c for the preceding year reduced by the sum of the portion of the amount so determined returned to the employer during the taxable_year and the portion of the amount so determined deductible under sec_404 for the taxable_year determined without regard to subsection e thereof code sec_4979 imposes a percent excise_tax on the sum of any excess_contributions and any excess_aggregate_contributions under a plan if the excess_contributions and the excess_aggregate_contributions are not distributed before the close of the first months of the following plan_year for purposes of sec_4979 a plan includes a plan qualified under code sec_401 or sec_403 in general excess_contributions are the excess of employer contributions contributed to the plan on behalf of highly compensated employees over the maximum amount of such contributions that are permitted under limitations found in the code in general excess_aggregate_contributions are the excess of matching_contributions and after-tax employee contributions made to a plan on behalf of highly compensated employees over the maximum amounts of such contributions permitted under limitations found in the code code sec_402 generally provides that amounts held in a_trust that is exempt from tax under code sec_501 and that is part of a plan that meets the qualification requirements of code sec_401 will not be taxable until such time as such amounts are actually distributed to distributes under such plan with respect to your ruling requests as noted above the mve represents an additional_charge that company a fronts to a plan and subsequently recovers over a period of years thus at the time company a fronts an mve to a plan company a is entitled to receive the mve back over a period of time that generally will not exceed seven years thus in general an mve is not intended to represent a permanent addition page to a plan or to the accounts of affected plan participants in many or most instances plan participants may benefit from the gains if any attributable to an mve during the period that it remains in the plan thus the issue presented in this case is whether a company a mve an addition to a plan that represents a fee substituting for a discontinuance charge owed and paid to another insurance vendor is a contribution as that term is used in the code sections referenced above the service has analyzed the facts in this case and has arrived at the conclusion that an mve is not to be treated as a contribution for purposes of the above-referenced code sections to begin with the service notes the intended general lack of permanency cited above furthermore the service notes that a contract early discontinuance fee for which an mve is a substitute must be paid either from amounts previously contributed to a plan which were subject_to the limits found in the code sections referenced above at the time s the contributions were made or from gains attributable to such contributions which gains are not subject_to said limits since contract discontinuance fees described above either have already been funneled through code sec_401 sec_404 sec_415 etc or do not have to be so funneled mves which substitute for contract plan discontinuance fees will be given the same treatment thus the service will not subject an mve to testing under code sec_401 sec_404 sec_415 sec_4972 etc since the mve will be treated as having already been so tested or in the alternative as gains on contributions and as such not subject_to testing furthermore it is apparent that an mve when placed in a plan including plan x will in many cases not accrue to the benefit of affected plan participants and will not be distributed to them therefore with respect to your ruling requests the service concludes as follows that the mve described above paid_by company a to the accounts of affected plan participants will not constitute a contribution or other payment subject_to the provisions of either code sec_404 or code sec_4972 will not adversely affect the qualified status of a plan pursuant to either code sec_401 or code sec_415 will not when made to a plan result in taxable_income to affected plan participants or their beneficiaries page will not constitute a plan contribution for purposes of code sec_401 will not constitute a plan contribution for purposes of code sec_401 will not constitute a plan contribution for purposes of code sec_402 will not constitute a plan contribution for purposes of code sec_4979 this ruling is based on the facts and representations contained therein no opinion is expressed as to the federal_income_tax consequences with respect to the transactions described above under any other provisions of the code additionally the representations made herein that the mves described in this letter_ruling will substitute for contract discontinuance fees like all factual representations made to the internal_revenue_service in applications for rulings are subject_to verification on audit by service field personnel a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office if you have any questions please call at t ep ra t3 sincerely yours foren jan frances v sloan manager technical group employee_plans division enclosures deleted copy of letter notice of intention to disclose
